Citation Nr: 0113629	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-14 645	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a traumatic aneurysm of the right femoral 
artery, to include paralysis of the lumboinguinal nerve, a 
branch of the medial femoral cutaneous nerve, and the 
saphenous nerve, currently rated 20 percent disabling.  

2.  The propriety of the initial 20 percent rating assigned 
for postoperative residuals of a traumatic aneurysm of the 
right femoral artery, to include peripheral vascular disease 
and varicose veins of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
November 1968.  This appeal arises from a February 1999 
rating decision, which denied a rating in excess of 20 
percent for what was then characterized as a neurological 
disorder of the veteran's right thigh.  Following a VA 
medical examination of the veteran in May 1999 and the 
association of additional VA medical records with the claims 
folder, a March 2000 rating decision assigned separate 
ratings for the service-connected pathology of the veteran's 
right lower extremity.  A 20 percent rating was assigned for 
postoperative residuals of a traumatic aneurysm of the right 
femoral artery, to include paralysis of the lumboinguinal 
nerve, a branch of the medial femoral cutaneous nerve, and 
the saphenous nerve.  (This was, in effect, a continuation of 
the 20 percent rating previously assigned for the 
neurological pathology of the veteran's right lower 
extremity.)  A separate 20 percent rating was assigned for 
postoperative residuals of a traumatic aneurysm of the right 
femoral artery, to include peripheral vascular disease and 
varicose veins of the right lower extremity.  A 10 percent 
rating was also assigned for postoperative residuals of a 
traumatic aneurysm of the right femoral artery, to include a 
right thigh scar.  

In a written statement, dated in March 2000, the veteran 
indicated that he was satisfied with the rating assigned for 
the right thigh scar, and he did not desire to continue his 
appeal as to that issue.  He continues his appeal as to the 
20 percent rating currently assigned for postoperative 
residuals of a traumatic aneurysm of the right femoral 
artery, to include paralysis of the lumboinguinal nerve, a 
branch of the medial femoral cutaneous nerve, and the 
saphenous nerve, and he continues his appeal as to the 20 
percent rating currently assigned for postoperative residuals 
of a traumatic aneurysm of the right femoral artery, to 
include peripheral vascular disease and varicose veins of the 
right lower extremity.  Accordingly, the issues are listed as 
shown on the preceding page.  

The second issue noted on the title page will be the subject 
of a remand at the end of this decision.  


FINDING OF FACT

The neurological deficit of the veteran's right lower 
extremity involves the lumboinguinal (ilio inguinal) nerve, a 
branch of the medial femoral cutaneous nerve and the 
saphenous nerve, and is wholly sensory in nature.  


CONCLUSION OF LAW

A rating in excess of 20 percent for postoperative residuals 
of a traumatic aneurysm of the right femoral artery, to 
include paralysis of the lumboinguinal nerve, a branch of the 
medial femoral cutaneous nerve, and the saphenous nerve is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8526, 
8527, 8530 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that, in March 
1968, he sustained an accidental stab wound to the medial 
aspect of his right thigh.  The initial diagnosis was right 
thigh hematoma.  The subsequent diagnosis was right thigh 
stab wound, with no artery or nerve involvement.  In 
September 1968, the veteran underwent surgery, in which a 
pseudoaneurysm of the right superficial femoral artery was 
resected, with primary repair of the right superficial 
femoral artery.  

On VA neurological examination in October 1998, the examiner 
noted that the veteran complained of numbness in his right 
leg secondary to lateral femoral, cutaneous, and medial 
femoral cutaneous, as well as saphenous, nerve injuries.  It 
was noted that he does not experience any motor dysfunction 
secondary to these deficits, and that his dysfunction is 
sensory in nature only.  On clinical evaluation there was no 
evidence of weakness in the right lower extremity.  Sensory 
examination showed decreased sensation to pinprick in the 
right saphenous, and lateral and medial, cutaneous, femoral 
nerve distributions of the right lower extremity.  His gait 
was steady, and he was able to walk on his heels, his toes 
and extending forward and backward.  The examiner's 
diagnostic impression was of a history of traumatic femoral 
artery aneurysm with a surgical procedure and subsequent 
residual sensory deficits of the right lower extremity.  

Thereafter, records of VA medical treatment of the veteran, 
dating from April 1998 to April 1999, were added to the 
claims folder.  These records include an April 1998 medical 
note, in which the veteran indicated that he receives private 
medical care.  Another April 1998 medical note, referring to 
vascular pathology, but referred to here for reasons stated 
below, contains an examiner's report that a consultation had 
been requested with vascular surgeons in light of findings 
during vascular studies which were considered abnormal, and 
the veteran's questions as to the existence of a relationship 
between his current vascular symptoms and the injury to his 
right lower extremity in service.  The veteran informed the 
VA examiner that he would report to his private physicians.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In this case, the RO has indicated (in a Statement of the 
Case issued in April 1999) that, since the veteran's service-
connected pathology of the right lower extremity did not have 
its own disability rating criteria assigned by VA 
regulations, the pathology had been rated by analogy to 
existing disability rating criteria.  The neurological 
pathology of the veteran's right lower extremity has been 
rated 20 percent disabling under Diagnostic Code 8526, while 
the vascular pathology of his right lower extremity has been 
assigned a separate 20 percent rating under Diagnostic Code 
7115.  

Diagnostic Code 8526 governs ratings for disability of the 
anterior crural (femoral) nerve.  In that regard, the Board 
of Veterans' Appeals (Board) notes that, Diagnostic Code 8527 
governs ratings for disability associated with the internal 
saphenous nerve.  Although the veteran has service-connected 
neurological pathology of the right lower extremity which 
includes the saphenous nerve, the maximum disability rating 
available under Diagnostic Code 8527 is 10 percent, which is 
less than his current disability rating under Diagnostic Code 
8526.  This is also true of impairment of the ilio inguinal 
nerve, which carries a maximum 10 percent rating under 
Diagnostic Code 8530.  Therefore, it is to the veteran's 
advantage that the neurological pathology of his right lower 
extremity be evaluated under Diagnostic Code 8526.  

Under Diagnostic Code 8526, a 20 percent rating is warranted 
for moderate, incomplete paralysis of the anterior crural 
(femoral) nerve.  A 30 percent evaluation requires severe 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8526.  The term "incomplete paralysis" indicates a degree 
of lost or impaired function which is substantially less than 
that which is described in the criteria for an evaluation for 
complete paralysis of the nerve, whether due to the varied 
level of the nerve lesion or due to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, specifically, Regulatory 
Note preceding Diagnostic Code 8510 (2000).  A 40 percent 
rating requires complete paralysis of the quadriceps extensor 
muscles.  

In this case, the neurological pathology of the veteran's 
right lower extremity involves a branch of the medial femoral 
cutaneous nerve, the ilio inguinal nerve, and the saphenous 
nerve, as distinguished from the entire femoral nerve.  
Additionally, it is clear that the veteran's neurological 
symptoms are wholly sensory.  There are no clinical findings 
of neurologically-related motor impairment, and there is no 
atrophy of the right lower extremity shown.  Accordingly, the 
Board concludes that the current 20 percent rating under 
Diagnostic Code 8526, reflecting moderate incomplete 
paralysis of the anterior crural (femoral) nerve, accurately 
indicates the current severity of the service-connected 
neurological pathology of the veteran's right lower 
extremity, and a rating in excess of 20 percent for the 
neurological pathology is not warranted.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants in developing their 
claims.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In connection with the claim of entitlement to an increased 
rating for postoperative residuals of a traumatic aneurysm of 
the right femoral artery, to include paralysis of the 
lumboinguinal nerve, a branch of the medial femoral cutaneous 
nerve, and the saphenous nerve, the veteran has indicated 
that he receives private medical treatment.  The records of 
that private medical treatment have not been included in the 
claims folder.  However, the Board concludes that the VCAA 
does not require that this portion of the appeal be remanded 
to obtain records of the referenced private medical treatment 
because the treatment records relate to the vascular, rather 
than the neurological, pathology of the veteran's right lower 
extremity, and the records further relate to the question of 
whether the veteran's current vascular symptoms are 
associated with the injury to his right leg in service.  This 
question has already been answered in the veteran's favor.  
Therefore, for the foregoing reasons, the claim for 
entitlement to an increased rating for postoperative 
residuals of a traumatic aneurysm of the right femoral 
artery, to include paralysis of the lumboinguinal nerve, a 
branch of the medial femoral cutaneous nerve, and the 
saphenous nerve, must be denied.  



ORDER

Entitlement to an increased rating for postoperative 
residuals of a traumatic aneurysm of the right femoral 
artery, to include paralysis of the lumboinguinal nerve, a 
branch of the medial femoral cutaneous nerve, and the 
saphenous nerve, is denied.  


REMAND

Turning to the service-connected vascular pathology of the 
veteran's right lower extremity, in a written statement, 
dated in May 1998, the veteran indicated that he experiences 
extremely severe cramping in his right calf after four to 
five minutes of walking.  The veteran stated that medical 
tests performed at the VA Medical Center in Syracuse, New 
York (VAMC Syracuse) revealed that he has blockages in his 
right leg, and he added that his physician at VAMC Syracuse 
was arranging for a consultation by a vascular surgeon in 
June 1998.  Records of VA medical treatment of the veteran, 
dating from May 1998 to July 1998, include a note from a 
vascular consultation which recorded the veteran's report 
that he could walk approximately 2 minutes before he 
developed right calf cramping.  

During the above referenced VA neurological examination in 
October 1998, the veteran reported that his right leg had 
been stable until six moths earlier, when he had begun 
experiencing claudication of his right leg, along with pain 
in his right calf.  He stated that he could not walk for more 
than five minutes before he begins to have pain, which he 
described as cramps, in his right calf.  More recently, he 
had begun having similar symptoms in his right thigh.  In 
addition to the diagnostic impression reported above, the 
neurological examiner noted that the veteran's current 
symptoms appeared to be vascular in origin, because he 
described claudication when he walked, and ultrasound testing 
had revealed evidence of thrombus.  

In May 1999, on a VA examination focusing on the veteran's 
vascular system, he complained of pain and a pulling 
sensation in the area of the injury to his right lower 
extremity.  He also complained of pain, cramping, and fatigue 
in the right calf.  Sitting for prolonged periods and 
prolonged standing or walking increase his discomfort.  On 
clinical evaluation, the examiner noted that the veteran had 
visibly enlarged, palpable veins in his right lower 
extremity, from his thigh to his ankle.  There was no ulcer 
stasis, pigmentation or eczema.  There was slight, nonpitting 
edema at the ankle.  The examiner opined that the veteran's 
current vascular symptoms were likely related to the injury 
to his right lower extremity in service.  

Records of VA medical treatment of the veteran, dating from 
May 1999 and August 1999 include a May 1999 medical note, 
which recorded the veteran's complaint of claudication after 
walking two blocks.  An August 1999 medical note included an 
examiner's assessment of peripheral vascular disease with 
superficial femoral artery occlusion.  

In a January 2000 addendum to the report of the May 1999 VA 
examination focusing on the veteran's vascular system, the 
examiner opined that the veteran has varicose veins of the 
right lower extremity, and the examiner further opined that 
it is as likely as not that there is a relationship between 
the veteran's current vascular symptomatology and his right 
lower extremity injury in service.  

The vascular pathology of the veteran's right lower extremity 
has been rated by the RO by analogy to Diagnostic Code 7115.  
Diagnostic Code 7115 governs ratings for disability due to 
thromboangiitis obliterans (Buerger's disease).  The Board is 
of the opinion that the veteran's vascular symptoms are more 
appropriately rated as arteriosclerosis obliterans, which is 
rated under Diagnostic Code 7114.  However, since the rating 
criteria set forth in Diagnostic Code 7115 are identical to 
those contained in Diagnostic Code 7114, the Board finds that 
the veteran is not unfairly prejudiced by an evaluation of 
his vascular symptoms under Diagnostic Code 7115.  

Under Diagnostic Code 7115, a 20 percent rating requires 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses or an ankle/brachial index of 0.9 or less.  
A 40 percent rating is warranted where there is claudication 
on walking between 25 and 100 yards on a level grade at 2 
miles per hour, and trophic changes (thin skin, absence of 
hair, dystrophic nails) or ankle/brachial index of 0.7 or 
less.  See 38 C.F.R. § 4.104, Diagnostic Code 7115 (2000).  A 
Regulatory Note following Diagnostic Code 7115 indicates that 
the ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  See Regulatory Note 1, 
following 38 C.F.R. § 4.14, Diagnostic Code 7115 (2000).  

As noted above, the report of the October 1998 VA 
neurological examination indicated that the veteran stated 
that he could not walk for more than five minutes before he 
begins to have pain, in the form of cramps in his right calf.  
The VA examination in May 1999, which focused on the 
veteran's vascular system, did not contain clinical findings 
as to the presence or absence of claudication symptoms, 
trophic changes, or the ankle/brachial index.  A May 1999 VA 
medical note included the veteran's complaint of claudication 
after walking two blocks.  Absent clinical findings as to the 
presence or absence of the criteria set forth in Diagnostic 
Code 7115, the current severity of the vascular pathology of 
the veteran's right lower extremity cannot be fully 
determined.  

Given the foregoing, and the enactment of the VCAA, the 
appeal as to the issue of the propriety of the initial 20 
percent rating assigned for postoperative residuals of a 
traumatic aneurysm of the right femoral artery, to include 
peripheral vascular disease and varicose veins of the right 
lower extremity, is REMANDED to the RO for the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for vascular 
symptoms associated with his right lower 
extremity.  After securing any necessary 
releases, the RO should obtain the 
records of medical treatment by the 
providers indicated, and associate those 
records with the claims folder.  

2.  Following completion of the above 
referenced development, the veteran 
should be accorded a VA examination by a 
specialist in peripheral vascular 
diseases to ascertain the current 
severity of the vascular pathology of the 
veteran's right lower extremity.  All 
appropriate tests and studies should be 
performed.  All clinical findings must be 
reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examiner must 
report the ankle/brachial index in the 
right lower extremity.  (The 
ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle 
(determined by Doppler study) divided by 
the simultaneous brachial artery systolic 
blood pressure.  The normal index is 1.0 
or greater.  See Regulatory Note 1, 
following 38 C.F.R. § 4.14, Diagnostic 
Code 7115 (2000).)  The examiner must 
indicate whether the vascular disorder of 
the veteran's right lower extremity is 
manifested by: (a) claudication on 
walking more than 100 yards, and; 
diminished peripheral pulses or 
ankle/brachial index of 0.9 or less; (b) 
claudication on walking between 25 and 
100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less; (c) 
claudication on walking less than 25 
yards on a level grade at 2 miles per 
hour, and; either persistent coldness of 
the extremity or ankle/brachial index of 
0.5 or less; (d) ischemic limb pain at 
rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less.  
With regard to the veteran's varicose 
veins, the examiner must indicate whether 
they are manifested by: (e) persistent 
edema, incompletely relieved by elevation 
of the right lower extremity, with or 
without beginning stasis pigmentation or 
eczema; (f) persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration; (g) persistent 
edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration; or (h) massive board-like 
edema with constant pain at rest, 
attributed to the effects of the 
veteran's varicose veins of the right 
lower extremity.  

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  The RO should then review the claim 
as to the propriety of the initial 20 
percent rating assigned for postoperative 
residuals of a traumatic aneurysm of the 
right femoral artery, to include 
peripheral vascular disease and varicose 
veins of the right lower extremity, to 
determine whether it may be granted under 
Diagnostic Code 7114, 7115, or 7120.  If 
the claim remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



